Citation Nr: 1550613	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-25 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously considered this matter in January 2014 and February 2015.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2015 Board remand, the Veteran was afforded a VA examination in June 2015 to determine the nature and etiology of his claimed low back and left hip disabilities.  The June 2015 VA examiner diagnosed L5-S1 degenerative disc disease with radiculopathy to the left hip.  She opined that the claimed lumbar disability was less likely than not related to service.  The examiner noted that there is no record of injury during military service, or continuity of treatment or care from 1971 to 2009.  The examiner further noted that it is not possible to relate an injury in 1971 to 2009 without any record of complaint or treatment over a period of 38 years.  Similarly, the examiner opined that the claimed left hip disability was less likely than not related to service.  In this regard, she indicated that the hip was normal with full range of motion on examination and that the left hip pain is a radiculopathy stemming from his lumbar disc disease.

The June 2015 VA examiner's opinion is inadequate for the following reasons.  First, it appears that the examiner did not review the Veteran's service treatment records (STRs).  See June 2015 VA examination at 1 (stating that VBMS was reviewed without STRs).  Second, the examiner's finding that there is no record of a back injury in service is inconsistent with the evidence of record.  As stated in the February 2015 Board remand, a February 1970 STR notes a four month history of back pain.  Additionally, STRs from October 1970 and January 1971 show complaints of back pain.  There is no indication that the examiner reviewed or considered those STRs.  As such, the examiner's opinion does not show adequate consideration of relevant evidence, as requested by the Board in the February 2015 remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Similarly, the examiner did not consider what appears to be an October 1974 statement in support of the claim, reflecting the Veteran's complaints of constant back pain over the past 12 months.  Finally, it appears that the examiner based her opinion on the absence of evidence showing continuity of care for a back condition.  Further, while the examiner opined that the Veteran's back condition is not related to service, her opinion contains language that suggests a conclusion that an etiology opinion is not possible without resort to speculation.  Specifically, the examiner stated that it is not possible to relate an injury without any record of complaint or continuity of care for 38 years.  In sum, the opinion does not contain a clear and detailed rationale and, as already stated, is not consistent with some evidence of record.  For these reasons, the opinion is inadequate, and the prior remand directive was not substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2014, VA received a letter from a childhood friend of the Veteran.  The friend stated that the Veteran was treated for his back pain twice a month by a provider identified as Dr. Dillabough.  The letter is not clear as to the date of such treatment.  Nonetheless, this information appears to be consistent with information on the aforementioned October 1974 statement, which alludes to treatment by a Dr. Delbough in January 1973.  In November 2008, the Veteran indicated that he received treatment at a VA facility in Winston-Salem in October 1971.  In addition, he stated that he would try to obtain medical records from a local orthopedic that he saw in 1974.  The Veteran has not submitted such records.  Nonetheless, VA has a duty to assist the Veteran in obtaining any outstanding medical records.  Nonetheless, there is no indication that VA has provided such assistance with regard to the private treatment allegedly received in 1973 and 1974, particularly the back treatment identified by the Veteran in the October 1974 report of contact and by his childhood friend in the latter's July 2014 letter.  

Given the likelihood that treatment records for one will involve complaints or findings referable to the other, the issues of service connection for a low back disability and a left hip disability are deemed inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on the issue of service connection for a left hip disability must be deferred until after the outcome of his low back claim.

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to identify the local Winston-Salem care provider referenced by the Veteran and his childhood friend in the October 1974 report of contact and the July 2014 letter, respectively.  After securing the necessary releases, the RO should try to obtain these records.  

2.  Thereafter, forward the entire claims file, including a copy of this remand, to the individual who conducted the June 2015 VA examination, for an addendum opinion regarding the Veteran's low back disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.  

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or higher) that the Veteran's current lumbar spine disability is related to his active military service?  Please note the Veteran's complaints of back pain in service, per his service treatment records.  Please also note an August 1974 report of contact with the Veteran, indicating complaints of back pain for the previous 12 months and treatment for back pain in January 1973 from a local provider.

The examiner should provide a detailed rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence.  The examiner must provide a reason if he or she rejects the lay reports, and the lay statements cannot be rejected due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

